Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01878-RBJ
(consolidated with 1:20-cv-01922-RBJ-MEH)

BLACK LIVES MATTER 5280, et al.,

Plaintiffs,


v.

CITY AND COUNTY OF DENVER, et. al.,

Defendants.



                         STIPULATION AND PROTECTIVE ORDER



        Each party and each Counsel of Record stipulate and move the Court for a Protective Order

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure concerning the treatment of

Confidential Information (as hereinafter defined) and, as grounds therefore, state as follows:

        1.     The Parties have consulted this Court’s Practice Standards and tailored this

proposed Protective Order accordingly.

        2.     In this action, at least one of the Parties and third parties will produce or has sought

and/or may seek Confidential Information (as defined in paragraph 3 below). The Parties also

anticipate seeking additional Confidential Information during discovery and that there will be

questioning concerning Confidential Information in the course of depositions. The Parties assert

the disclosure of such information outside the scope of this litigation could result in injury to one

or more of the Parties’ or third parties’ business, security, safety, or privacy interests. The Parties




                                                  1                                EXHIBIT A
Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 2 of 8




have entered into this Stipulation and request the Court enter the within Protective Order for the

purpose of preventing the disclosure and use of Confidential Information except as set forth herein.

       3.      “Confidential Information” means any information contained in a document, file,

portions of files, transcribed testimony, or response to a discovery request, including any extract,

abstract, chart, summary, note, or copy made therefrom, which constitutes information that is not

made available to the public, and as to which a reasonable expectation of confidentiality exists,

and/or implicates common law and statutory privacy interests of the individuals who are named.

Confidential Information may include, but is not necessarily limited to, medical records, Social

Security numbers, residential addresses, criminal histories, employment/personnel records that

pertain to any party or third-party. Confidential Information may also include information about

police practices if public disclosure of that information would reveal non-public law enforcement

techniques and procedures, endanger law enforcement personnel or the public, or is otherwise

contrary to the public interest. Information or documents that are available to the public may not

be designated as Confidential Information.

       4.      Information designated as Confidential must first be reviewed by the attorney for

the designating party, including third parties, who must have a good faith belief that the

information is confidential or otherwise entitled to protection under Fed. R. Civ. P. 26(c). Gillard

v. Boulder Valley Sch Dist., 196 F.R.D. 382, 386 (D. Colo. 2000).

       5.      When Confidential Information is produced, provided or otherwise disclosed by a

Party or third party in response to any discovery request, it will be designated in the following

manner by:




                                                 2
Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 3 of 8




                   a. imprinting the word “Confidential” on the first page or cover of any

                       document produced or otherwise imprinting the word “Confidential” on

                       each page in such a manner as not to obscure the text;

                   b. imprinting the word “Confidential” next to or above any response to a

                       discovery request; and

                   c. designating specific portions of deposition testimony as “Confidential” or

                       containing “Confidential Information” on the record at the time of the

                       deposition, or by designating specific portions of depositions as

                       “Confidential” after transcription, including the specific pages and lines for

                       testimony noted as confidential on the record, provided written notice of the

                       designation is given to all counsel of record within thirty (30) days after

                       notice by the court reporter of the completion of the transcript.

       6.      All Confidential Information provided by a Party or a third party in response to a

discovery request or transcribed testimony shall be subject to the following restrictions:

                   a. It shall be used only for the purposes of this litigation and not for any other

                       purpose;

                   b. It shall not be communicated or disclosed by any Party’s counsel or a Party

                       in any manner, either directly or indirectly, except for purposes of this

                       litigation, to anyone other than those specified in this subparagraph:

                           i. attorneys actively working on this case;

                          ii. persons regularly employed or associated with the attorneys actively

                              working on this case, whose assistance is required by said attorneys

                              for the purpose of this litigation;



                                                 3
Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 4 of 8




                          iii. Parties and designated representatives of the City and County of

                               Denver, Colorado and Black Lives Matter 5280;

                          iv. expert witnesses and consultants retained in connection with this

                               litigation, to the extent such disclosure is necessary for the purposes

                               of this litigation, who execute the attached Exhibit A;

                           v. the Court and its employees;

                          vi. stenographic reporters who are engaged in this litigation;

                         vii. non-party deponents and witnesses who execute the attached Exhibit

                               A; and

                        viii. other persons by written agreement of the Parties.

        7.      The Party’s or third party’s counsel who discloses Confidential Information shall

be responsible for assuring compliance with the terms of this Protective Order with respect to

persons to whom such Confidential Information is disclosed and shall retain a copy of the affidavits

signed by qualified recipients of Confidential Information and maintain a list of all persons to

whom any Confidential Information is disclosed.

        8.      During the pendency of this action, opposing counsel may upon court order or

agreement of the Parties inspect the list maintained by counsel pursuant to paragraph 7 above upon

showing of substantial need.

        9.      No copies of Confidential Information shall be made except by or on behalf of

counsel in this litigation for work product purposes, including for review by experts in this case.

Any such copies shall be made and used solely for purposes of this litigation, and subject to all

restrictions herein.




                                                  4
Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 5 of 8




       10.     During the pendency of this litigation, counsel shall retain custody of Confidential

Information, and copies made therefrom pursuant to paragraph 9 above.

       11.     A Party may object to the designation of particular Confidential Information by

giving written notice to the Party or third party designating the disputed information. The written

notice shall identify the information to which the objection is made. If the Parties and/or third

parties cannot resolve the objection within ten (10) business days after the time the notice is

received, it shall be the obligation of the Party designating the information as confidential to notify

the Court pursuant to the Court’s practice standards of the dispute and set the issue for a telephone

conference. If either the Court is notified for a telephone conference or if a motion is filed upon

the Court’s request, the disputed information shall be treated as confidential under the terms of

this Protective Order until the Court rules on the issue. If the designating Party or third party fails

to file such a motion or schedule a telephone conference with the Court within the prescribed time,

the disputed information shall lose its designation as confidential and shall not thereafter be treated

as confidential in accordance with this Protective Order. In connection with a motion filed under

this provision, the Party or third party designating the information as confidential shall bear the

burden of establishing the grounds for the disputed information to be treated as confidential.

       12.     In the event it is necessary for a Party to file with the Court materials designated by

another Party or third party as Confidential Information, the Parties and/or third party shall confer

in order to determine whether appropriate redactions to the materials can be made prior to filing

in order to protect any Confidential Information contained therein while still achieving the purpose

sought by the filer. If the parties cannot agree as to appropriate redactions, the Party or third party

that designated the materials as confidential may request a narrow order restricting public access




                                                  5
Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 6 of 8




upon a showing of good cause pursuant to the Court’s Practice Standards. The same procedures

shall apply to any pleading that quotes or reproduces Confidential Information.

       13.     The termination of this action shall not relieve counsel or any Party or other persons

obligated hereunder from their responsibility to maintain the confidentiality of Confidential

Information pursuant to this Protective Order, and the Court shall retain continuing jurisdiction to

enforce the terms of this Protective Order, even after this action is terminated.

       14.     By agreeing to the entry of this Protective Order, the Parties adopt no position as to

the authenticity or admissibility of documents produced subject to it, and admissibility of the

designated Confidential Information will be reserved for and addressed at trial. Neither the taking

of any action in accordance with the provisions of this Protective Order, nor the failure to object

thereto, shall be construed as a waiver of any claim or defense in this action.

       15.     Within thirty (30) days following the complete conclusion of this matter, including

any appeals, each Party’s counsel, or individual identified at Paragraph 7 who has been provided

Confidential Information, shall either return to the producing Party or third party all Confidential

Information provided subject to this Protective Order or shall destroy such information and provide

written notification to opposing counsel confirming the destruction of all Confidential Information.

Notwithstanding this provision, each Party’s counsel may retain an archival copy of discovery

responses, pleadings, motion papers, transcripts, legal memoranda, correspondence (including

email), or attorney work product, even if such materials contain Confidential Information. Any

such archival copies that contain Confidential Information remain subject to this Protective Order.

Each Party’s counsel need not purge its document management system or backup tapes to

eliminate Confidential Information.




                                                  6
8Case 1:20-cv-01878-RBJ Document 41 Filed 09/03/20 USDC Colorado Page 7 of 8




        16.     Nothing in this Protective Order shall preclude any Party or third party from filing

a motion seeking further or different protection from the Court under Rule 26(c) of the Federal

Rules of Civil Procedure, or from filing a motion with respect to the manner in which Confidential

Information shall be treated at trial.



        DATED this 3rd day of September, 2020.



                                              BY THE COURT:


                                              United States District Court Judge




                                                 7
Case
 Case1:20-cv-01878-RBJ
      1:20-cv-01878-RBJ Document
                         Document39-1
                                  41 Filed
                                      Filed09/03/20
                                            09/02/20 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page88ofof88




                               WRITTEN ACKNOWLEDGMENT

        1.      I have read the Protective Order in Black Lives Matter 5280, et al. v. City and county
 of Denver et al., United States District Court for the District of Colorado, Civil Action No. 20-cv-
 01878-RBJ, a copy of which is attached to this Acknowledgment.

       2.    I have been informed by ___________________________, Esq., counsel for
 _______________________________, that the materials described in the list attached to this
 Acknowledgment are Confidential Information as defined in the Protective Order.

          3.    I promise that I have not and will not divulge, or undertake to divulge to any person
 or recording device any Confidential Information shown or told to me except as authorized in the
 Protective Order. I will not use the Confidential Information for any purpose other than this
 litigation.

        4.       For the purpose of enforcing the terms of the Protective Order, I hereby submit
 myself to the jurisdiction of the court in the civil action referenced above.

        5.      I will abide by the terms of the Protective Order.

                                               _____________________________________
                                               (Signature)

                                               _____________________________________
                                               (Print or Type Name)

                                               Address:
                                               _____________________________________
                                               _____________________________________

                                               Telephone No.
                                               (_____) __________________




                                            EXHIBIT A




                                                  8
